Exhibit 10.100

English Translation

Supplementary Agreement to Services and Maintenance Agreement

Executed by

Shenzhen 7Road Technology Co., Ltd.

(As service receiver)

And

Shenzhen 7Road Network Technologies Co., Ltd.

(As service provider)

June 5, 2013



--------------------------------------------------------------------------------

Supplementary Agreement to Services and Maintenance Agreement

This Supplementary Agreement to Services and Maintenance Agreement (hereinafter
referred to as the “Supplementary Agreement”) is executed by the following two
parties in Shenzhen, the People’s Republic of China (hereinafter referred to as
“China”) on June 5, 2013:

 

(1) Shenzhen 7Road Technology Co., Ltd., whose registered address is 8-9F,
Matsunichi Hi-Tech Building, 9996 Shennan Boulevard, Nanshan District, Shenzhen,
and legal representative of which is Wang Tao (hereinafter referred to as “Party
A”); and

 

(2) Shenzhen 7Road Network Technologies Co., Ltd., whose registered address is
7F, Matsunichi Hi-Tech Building, 9996 Shennan Boulevard, Nanshan District,
Shenzhen, and legal representative of which is Wang Tao (hereinafter referred to
as “Party B”).

(In the Agreement, Party A and Party B are collectively referred to as the
“Parties”, respectively referred to as a “Party” or “the other Party”.)

Whereas:

The Parties executed the Services and Maintenance Agreement (hereinafter
referred to as the “Original Agreement”) on June 26, 2012, and Party B accepted
Party A’s entrustment to provide consulting, operation and maintenance services
relating to online games to Party A.

Now, the Parties have agreed to make the following modifications to the terms
concerning dispute settlement and notice in the Original Agreement upon
consensus through negotiation:

 

1. Dispute Settlement

The Parties agree that Clause 13.3 in the Original Agreement shall be changed
into: “If a party fails to settle any dispute through negotiation in sixty
(60) days upon giving notice to the other party, then either party may submit
such dispute to China International Economic and Trade Arbitration Commission
for arbitration in Beijing based on then-current arbitration rules. Such award
of arbitration is final and binding upon the Parties.”

 

2. Notice

The Parties agree that the contact and fax number of the Parties under Clause 14
in the Original Agreement shall be changed into:

“Party A: Shenzhen 7Road Technology Co., Ltd.

Contact: Chen Dewen

Fax: 0755-61669777 – 6

Party B: Shenzhen 7Road Network Technologies Co., Ltd.

Contact: Chen Dewen

Fax: 0755-61669777 – 6”

 

1



--------------------------------------------------------------------------------

In addition to the above modifications, the Parties have reached consensus upon
the following terms:

 

1 Matters not contemplated herein shall be governed by relevant provisions in
the Original Agreement; in case of conflict arising between the terms in the
Original Agreement and those in the Supplementary Agreement, the latter shall
prevail.

 

2 The Supplementary Agreement shall come into effect upon the date of signature
and seal by the Parties.

 

3 The Supplementary Agreement is executed in four counterparts, and each party
shall hold two copies. All counterparts have the same legal force and effect.

Now, therefore, the representatives, duly authorized by the Parties, have
executed this Agreement as of the date first above written for mutual binding.

(The remainder of this page is intentionally left blank)

 

2



--------------------------------------------------------------------------------

(Intended blank page, serving as signature page of the Supplementary Agreement
to Services and Maintenance Agreement)

Party A: Shenzhen 7Road Technology Co., Ltd.

Legal representative: /s/ Wang Tao

Party B: Shenzhen 7Road Network Technologies Co., Ltd.

Legal representative: /s/ Wang Tao

 

3